internal_revenue_service national_office technical_advice_memorandum date third party communication date of communication date tam-162267-05 number release date index uil no case-mis no group specialty manager taxpayer’s name taxpayer's address taxpayer's identification no year s involved date of conference ----------------------------------------------- --------------------------------------------- ----------------------------------------------- ----------------------------------------------- ------------------------------------ ------------------------ ---------------------------------- ----------------- ----------------- ----------------- ------------------- --------------- ------------------ legend family individual a individual b individual c individual d individual e ---------------------- -------------------- ---------------------- ------------------------- ---------------------------- -------------------- tam-162267-05 individual f individual g individual h individual i individual j individual k individual l individual m state j corp a corp b corp c corp d corp e corp f corp g corp h corp i corp j corp k corp l trustee a trustee b trustee c trustee d country z country y country y trust law country y act of year a stock exchange b stock exchange c stock exchange d stock exchange article j article k article m article n article o initials a percent b percent c percent d percent -------------------- ---------------------- ---------------------------------- ------------------------- ------------------------ --------------------------- -------------------------------- --------------------- ------------- --------------------------------------- ----------------------- ------------------------ --------------------------------- ----------------- --------------- ------------- ------------------- ------------- ----------------- ---------------------------------- ----------------- -------------------------------------------- ---------------------------------------------- -------------------------------------------- ---------------------- ----------------------- ----------------- ------------ ------------------------------------------------------------- ------------------------------------------- ----------------------------------- --------------------------------- ------------------------------ -------------------------------- ------------ ------------ ---------------- ---------------- ---------------- --------------- ----------------- ------------------ ----------------- ------------ tam-162267-05 e percent f percent g percent h percent i percent j percent k percent m percent n percent o percent p percent q percent dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh m shares n shares o shares p shares q shares s_r notation fund a fund b_trust trust trust trust trust trust trust year year year year year year year -------------- ----------------- ------------------ ------------------ ------------------ -------------- -------------- ------------------ ------------ ------------ -------------- ----------------- ------------------ ---------------- ---------------- ---------------- ------------ ------------- ------------ ---------------- ----------- --------- ----------- ----------- --------- --- --- ----------------------------------------- --------------- ------------------ --------------- ------- ------- ---------------------- ----------------- -------------- -------------- ------- ------- ------- ------- ------- ------- ------- tam-162267-05 year year year year month a month b date date date date date date date date date date date date date date date date date date date date date date date date date date date date date date date date date date date date date date ------- ------- ------- ------- ---------- -------------- ------------------------ ----------------------- ---------------------- ---------------------- ---------------------- -------------------------- ------------------ ----------------- --------------------------- ------------------ ----------------------- ------------------------- --------------------------- ---------------------- ------------------ ------------------------- ----------------------- ----------------------- ------------------------ ------------------- ------------------ ------------------- ------------------------- --------------------------- -------------------------- -------------------------- -------------------------- -------------------------- --------------------------- ----------------------- ------------------- ------------------ ------------------ --------------------- --------------------------- ------------------- ------------------- --------------------- tam-162267-05 date issues ------------------ i ii iii application of sec_1291 through a was corp j a pfic as defined in sec_1297 b can the stock of corp j owned by individual a be attributed to fund b for purposes of the look-through_rule of sec_1297 c would the application of the pfic rules in this case be contrary to congressional intent d if the pfic rules are applicable when was the taxable_event for purposes of applying sec_1291 application of sec_1298 a can the pfic tax and interest charge under sec_1291 be imposed on the beneficiaries of fund b in the absence of regulations under sec_1298 b if so was taxpayers’ method of applying sec_1298 reasonable c if taxpayers’ method was not reasonable what is a reasonable method of applying sec_1298 application of subchapter_j a was individual a the grantor of trust within the meaning of sec_671 through b was individual a treated as the owner of any portion of trust within the meaning of sec_671 through on or before date c was there a valid distribution to trust or the beneficiaries of trust in year under sec_661 d did fund b consist of substantially separate and independent shares within the meaning of sec_663 conclusions i application of sec_1291 through tam-162267-05 a corp j was a pfic as defined in sec_1297 throughout fund b’s holding_period in the stock of corp j b the constructive_ownership rules do not apply for purposes of the look- through rule_of sec_1297 sec_1297 applies only to direct and indirectly held interests c application of the pfic rules in this case would not be contrary to congressional intent d the taxable_event was the commencement of the liquidating_distribution from corp j to fund b on date ii application of sec_1298 a the language of sec_1298 is clear on its face and can be applied in the absence of enabling regulations furthermore sec_1298 which treats stock owned by a_trust as owned proportionately by its beneficiaries provides an independent basis for treating the gain from the liquidating_distribution to fund b as an excess_distribution to its u s beneficiaries b taxpayers’ method of applying sec_1298 was not reasonable because it was contrary to a plain reading of the statute and resulted in the circumvention rather than the preservation or triggering of the pfic tax and interest charge c a reasonable method would have been to apply sec_1298 and sec_1298 to treat the u s beneficiaries of fund b as receiving an excess_distribution from corp j when corp j commenced a liquidating_distribution on date furthermore in the absence of temporary or final regulations under sec_1298 a reasonable method of applying sec_1298 would be to adopt a facts_and_circumstances_test similar to that used under the subpart_f rules see sec_1_959-1 under a facts_and_circumstances_test each of the u s beneficiaries of fund b should be treated as receiving an excess_distribution equal to dollar_figure percent of of the gain from the liquidating_distribution from corp j to fund b iii application of subchapter_j a individual a should be treated as the grantor of the portion of trust that was held for the benefit of individual a’s living grandchildren on termination of the trust tam-162267-05 b individual a was not treated as an owner of any portion of trust within the meaning of sec_671 through on or before date c there was a valid distribution to trust in year under sec_661 d fund b consisted of substantially separate and independent shares within the meaning of sec_663 facts prior to date corp a corp b corp c corp d and corp e a group of foreign_corporations the predecessor companies were jointly owned by members of the family individual a individual b individual c individual d and individual e all descendants of individual f and individual g grandparents their ownership of the stock of the predecessor companies was governed by a consortium agreement dated date consortium agreement as amended from time to time the consortium agreement provided that ownership of the predecessor companies must be by descendants or wives of descendants of grandparents upon the death of a family_member his or her share would pass to his or her heirs if one of the family members wanted to sell his or her shares in the predecessor companies the other family members had the right to purchase such shares based on the proportion of shares they held the purchase_price was defined as the nominal value of the family member’s share for sale plus pro-rated outstanding reserves and minus pro- rated losses according to the commercial balance_sheet with certain specified adjustments for writeoffs adjustments and reserves on date the consortium agreement was amended to allow the transfer of shares of the predecessor companies to a legal entity provided that the ownership of the legal entity was limited to the descendants of grandparents as provided in the consortium agreement in year individual d advised the family that he wished to dispose_of his shares in the predecessor companies on date individual e individual a individual b and individual c entered into an agreement date agreement under which they waived their rights to purchase individual d’s share of the predecessor companies under the consortium agreement the date agreement further provided that corp f a country z corporation owned by individual b would purchase from individual c all of the shares of corp g a country z corporation corp g would then purchase all of individual d’s shares in the predecessor companies the date agreement stated that corp f was acting with regard to corp g as a fiduciary and in the interest of individual a individual b and individual c but not individual e who expressly agreed to forgo any claims related to corp g’s purchase of individual d’s share of the predecessor companies tam-162267-05 pursuant to the date agreement on date corp g purchased all of individual d’s shares in the predecessor companies the purchase_price of corp a dollar_figurea a percent of the total purchase_price corp b dollar_figureb b percent of the total purchase_price and corp c dollar_figurec c percent of the total purchase_price was payable in r annual installments together with interest at a rate of d percent per annum beginning on date the annual installments and interest were to be paid out of dividend earnings_of the companies received by corp g individual a guaranteed the annual payments for the purchase of corp a and individual b guaranteed the annual payments for the purchase of corp b and corp c a public certificate setting forth the terms of the guarantee with respect to the sale of corp a was executed by individual a on date similar public certificates were executed by individual b with respect to the sale of corp b and corp c on date pursuant to the terms of the public certificate executed by individual a the net dividends dividends minus taxes to be paid or withheld distributed in each year by corp a to corp g or its legal successor would in fact be paid and forwarded to individual d up to the amount of the amortization and interest installments annuity_payment owed by corp g to individual d the public certificate further provided that if corp a distributed to corp g a higher net dividend in a respective year than required to make the annuity_payment by corp g to individual d by date of the same year and if corp g did not make payment to individual d then individual a would vouch in full for the annuity_payment if in contrast corp a distributed to corp g a lower net dividend than was sufficient to be able to make the annuity_payment to individual d for any given year and if the corresponding annuity_payment was not made by the purchaser then it would be taken over by individual a1 up to e percent of the net profits of corp a upon the payment of a sum in the amount of e percent of the net profit individual a would be considered free from his payment obligation with regard to the current annuity_payment the same terms were included in the public certificates executed by individual b with respect to the other two companies individual a did not pay anything to individual d pursuant to the above public certificates no additional documents concerning a guarantee by individual a with respect to the purchase of corp a have been presented the purchase_price for individual d’s shares of corp d dollar_figured f percent of the total purchase_price and corp e dollar_figuree q percent of the total purchase_price was paid in full on the date of purchase taxpayers represent that individual a paid out of his own funds the purchase_price for these shares although taxpayers have not produced a loan agreement they represent that individual a borrowed a portion of the purchase_price from corp h for the purchase of these shares the submitted copy of the public certificate does not show the person’s name but presumably refers to individual a an agreement dated date between corp i trustee a and individual a referenced this loan and provided that the settlor corp i was directing the trustee of the trust to make the payments on tam-162267-05 based on the consortium agreement after individual e declined to participate in the purchase of individual d’s shares individual a had the right to acquire g percent of individual d’s shares in the predecessor companies which represented m shares of corp g and individual b and individual c each had the right to acquire h percent of such shares which represented for each n shares of corp g on date corp f transferred o shares of corp g or i percent of such shares representing individual a’s and individual c’s share of individual d’s interest in the predecessor companies to individual b who in turn contributed those shares to another of his wholly-owned companies corp i a country z corporation by trust agreement dated date corp i as settlor formed trust a country y trust and settled o shares of corp g into the trust trustee a a country y corporation was named as trustee trust was formed for the benefit of the grandchildren of individual a and individual c under the trust agreement upon the termination of trust the grandchildren of individual a would receive approximately j percent of the assets and the grandchildren of individual c would receive approximately k percent of the assets the trust agreement provided that grandchildren means the children living at the termination of the trust of any now existing children of individual a or individual c respectively the trust agreement further provided that such grandchildren take equally per stirpes if none of individual a’s grandchildren survived the entire amount would go to individual c’s grandchildren and vice versa if neither set of grandchildren survived the entire amount would go to the grandchildren of individual b under the trust agreement trust would terminate s years after the death of the last of the children of individual a and individual c living at the time of the trust’s creation or earlier if the trustee established that corp g had paid individual d all sums due for the purchase of three of the predecessor companies under the installment agreements in any case however the trust would terminate upon three months written notice given by the settlor or any company or individual designated by the settlor to give such notice the trust agreement provided that the trustee had the power to invest the trust fund in stocks shares bonds debentures of any company listed on the a stock exchange or the b stock exchange or any other such security approved by the settlor and had the power to receive and reinvest the income dividends and profits from such investments it further provided that the trustee could invest all income which it this loan total sum dollar_figuref as of date plus o percent per annum out of available funds to corp h available funds are defined as a portion of the dividends redemptions or otherwise from corp g tam-162267-05 received in investments with a maturity of not more than three months unless otherwise directed by the settlor the trust agreement provided that the trustee had the power to vote all shares and other_securities held by it in such way as it deemed advisable having regard to the best interests of the beneficiaries the trust agreement provided that the settlor or any company or individual designated by the settlor retained the power to remove the trustee and to appoint a new trustee on date corp i executed an irrevocable designation whereby it granted individual a and individual c jointly and acting together the power to terminate trust and the power to remove the trustee and appoint a new trustee in accordance with the terms of the trust agreement by letter dated date corp i informed corp e one of the predecessor companies that corp i had agreed that trustee a would vote the shares of corp g in accordance with the instructions of corp e the letter further provided that if at any meeting of the shareholders it appeared that the way in which the shares of the predecessor companies owned by corp g were voted would be decisive with regard to a shareholder resolution then corp e would direct trustee a to cause corp g to vote the shares of the predecessor companies with regard to the wishes of individual a as to g percent individual c as to h percent and individual b as to h percent corp i was dissolved on date trustee a did not sign the date letter there is also an unsigned undated memorandum with the initials which indicates that the trustee will vote shares in accordance with the recommendations of corp e initials is not identified a letter dated date from trustee a to corp e entitled trust provides that the purpose of the letter is to confirm that trustee a as trustee of trust will have regard to your recommendations when exercising its discretionary powers including but not limited to the powers of terminating the trust and appointing new trustees above mentioned whether conferred by the trust agreement or by law trustee a cannot however bind itself to act in accordance with your recommendations as this would be contrary to its obligations as trustee trust was subject_to the country y trust law the following provisions of the country y trust law are relevant and applied to the years at issue tam-162267-05 article l of the country y trust law provides that where any property is held by trustees in trust for any person for any estate or interest whatsoever whether vested or contingent then subject_to any prior estates or interests or charges affecting that property - a during the infancy of any such person if his estate or interest so long continues the trustees may at their sole discretion pay to his parent or guardian if any or otherwise apply for or towards his maintenance or education or otherwise apply for or towards his maintenance or education or otherwise for his benefit the whole or such part if any of the income of that property as may in all the circumstances be reasonable whether or not there is- i any other fund applicable to the same purpose or j any person bound by law to provide for his maintenance or education article m provides that in deciding whether to pay out amounts pursuant to article l the trustees shall have regard to the age of the infant and his or her requirements and generally to the circumstances of the case and in particular to what other income if any is applicable for the same purposes and where trustees have notice that the income of more than one fund is applicable for those purposes then so far as practicable unless the entire income of the funds is paid or applied as provided in article l or the court directs otherwise a proportionate part only of the income of each fund shall be so paid or applied article n of the country y trust law with regard to advancements provides that trustees may at any time or times pay or apply any capital money subject_to a_trust for the advancement or benefit in such manner as they may in their absolute discretion think fit of any person entitled to the capital of the trust property or of any share thereof whether absolutely or contingently on his attaining any specified age or on the occurrence of any other event or subject_to a gift over on his death under any specified age or on the occurrence of any other event and whether in possession or in remainder or reversion and such payment or application may be made notwithstanding that the estate or interest of such person is liable to be defeated by the exercise of a power_of_appointment or revocation or to be diminished by the increase of the class to which he belongs so however that a the money so paid or applied for the advancement or benefit of any person shall not exceed altogether the amount of the presumptive or vested share estate or interest of that person in the trust property and tam-162267-05 b if that person is or becomes absolutely and indefeasibly entitled to a share in the trust property the money so paid or applied shall be brought into account as part of such share and c no such payment or application shall be made so as to prejudice any person entitled to any prior life or other estate or interest whether vested or contingent in the money paid or applied unless such person is in existence and of full age and consents in writing to such payment or application the country y act of year added article o which provides that for the avoidance of doubt when exercising the power of advancement the trustees may - a create any provisions including - i ii discretionary trusts and dispositive administrative or managerial powers exercisable by any person the delegation of discretions and duties to any person and b provide that the capital money may become subject_to the terms of any other trust provided that the requirements of article n are satisfied in year the predecessor companies were reorganized under corp l a country y corporation at that time corp l had p shares outstanding and corp g owned q shares of corp l in year disputes arose among the corp l shareholders and the corp l board_of directors voted to replace individual a as chairman of the board in a related shareholder vote trustee a as trustee of trust agreed with corp l board members to replace individual a as chairman against his wishes commencing in late year actions were taken to separate the shares of stock held by trust for the benefit of individual a’s grandchildren from the shares of stock held for the benefit of individual c’s grandchildren on date corp g formed corp j a country z corporation and contributed to it a portion of the shares of corp l corresponding to the proportion of shares in corp g to which individual a’s grandchildren would be entitled on termination of trust corp g distributed all of its shares of corp j to trust taxpayers take the position that this transaction was a taxable redemption in exchange for the shares of corp j held by trust that resulted in in addition a legal dispute arose involving trustee a as trustee to trust and trust trusts for the benefit of individual a’s children other than individual h and individual i involving the power of a protector to remove trustee a as trustee of trust and trust tam-162267-05 gain to individual a and a corresponding increase in basis to the stock in corp j held by trust on date trust was reorganized resulting in the creation of two sub- funds referred to as fund a and fund b the shares of corp j were then assigned to fund b trustee b was appointed as the trustee of fund b by circular resolution the directors of corp j delegated all powers of daily management of corp j to individual a as of year individual a had five children two of whom had children of their own individual h and individual i only individual i’s children were citizens or residents of the u s certain documents provided by taxpayers’ representatives indicate that trust and fund b made certain distributions between year and year for the benefit of the children of individual h and individual i these documents reflect transfers to individual h for the benefit of his children that were made on different dates and in different amounts than the transfers to individual i for the benefit of her children however these documents do not appear to reflect all of the transfers made of trust and fund b assets one of these documents dated date is a memorandum from individual l who represented family in the transmission of funds the memorandum confirmed the receipt by individual h of a check in the amount of dollar_figureg for his children the memorandum further noted that t he difference compared with the amount that went to individual i’s children about a year ago is explained by the fact that - due to the equal positions of all grandchildren - interest for the period from date through date still had to be added to the above amount because the children of individual i had already received the money as of date in addition to fund b of trust in year individual a had established two other country y trusts for the benefit of his children and grandchildren trust and trust in a letter dated date individual a informed his daughter individual i that although she would continue to receive her annuity_payment from trust she would no longer be a beneficiary of trust or trust in the letter individual a further provided that he had taken steps to assure that individual i’s children and the children of his son individual h would be the only beneficiaries of the fund b portion of trust and to receive distributions from fund b on a basis the letter also provided that because of various changes in the law individual a would use his best efforts to insure that the board_of directors of corp j and the trustee of the fund b portion of trust make full distributions from fund b on a current basis the letter noted that this represented an acceleration of the previous distribution policies of fund b and required her to plan carefully how these amounts would be received by her children in a letter dated date individual a as chairman of the board_of corp j summarized the corp j board meeting of date the letter described actions that tam-162267-05 must be taken in view of changes in the u s income_tax laws and regulations pertaining to foreign trusts the letter provided that new u s legislation does not permit foreign funds to build up assets assets will have to be distributed and then are taxed as income in the u s undistributed assets will be highly taxed on an assumed earnings basis the letter noted that the reserves for annuities to pay off the debt to individual d which the trust currently maintained would be segregated into a sinking_fund on date corp k a country y corporation entered into a stock purchase agreement to purchase the shares of corp l for dollar_figureh the sale of corp l was completed at a closing that occurred on date pursuant to the terms of the stock purchase agreement the shareholders of corp l which are listed as trustee c as trustee for trust trustee c as trustee for trust corp g corp f trustee b as trustee for trust trustee b as trustee for trust corp j and individual e agreed to place all of corp l shares into escrow on date the shareholders of corp l executed an escrow agreement escrow agreement and transferred all their shares to the escrow agent subject_to the terms of the escrow agreement the escrow agreement provided that it would be binding on the buyer and the sellers and their respective successors and assigns it further provided that no party would assign the escrow agreement or any rights or obligations thereunder to any third party without the written consent of the other party thereto which consent shall not be unreasonably withheld a letter dated date from the trustee of trust and trust and fund b to individual a described plans for reorganizing the family trusts the letter provided that ‘ u nder this new organization which started last year you suggested that individual j and individual k become members of the group of discretionary beneficiaries under trust and trust and that individual i and individual h be removed from the group of beneficiaries under trust sec_2 and the letter further described individual a’s recommendation that the trustee of fund b distribute half of the present assets of the fund b to a new trust for the benefit of individual h’s children and that the remaining half of the assets be irrevocably appointed to a state j situs trust a domestic_trust for the benefit of individual i’s children by letters dated date individual a informed individual i and individual h that he had requested the two of his children who were likely to have children of their own individual j and individual k to renounce any interest that they or their future children might have in fund b in return individual h and individual i were asked to renounce any interest that they and their children might have in trust sec_2 and the small_business job protection act of pub law no 110_stat_1755 made amendments to the provisions governing foreign trusts including amendments to sec_672 making it more difficult for a_trust to be treated as owned by a foreign_person under the grantor_trust_rules the amendments were generally effective on date tam-162267-05 in these date letters individual a referred to his letters of date wherein he had noted that certain changes were made to the identity of the beneficiaries of trust sec_2 and individual a noted that t his was done independent and way before the corp k deal was even anticipated he explained that his objective in making these changes was to segregate the assets set_aside for individual h’s and individual i’s children from the assets set_aside for individual j and individual k who then had no children to benefit from fund b attached to the letters of date were copies of the agreement by which the children were to renounce their interests and those of their children in the respective trusts the letters and agreement indicated that new trusts would be formed for the benefit of individual h’s and individual i’s children that the assets of fund b which at that time were approximately m percent of the stock of corp l would be split between those two trusts and that the new trusts would segregate the interests of the children of individual h and individual i’s from the interests of any future unborn beneficiaries on date the trustee of fund b commenced liquidation of corp j and the distribution of its assets rights under the escrow agreement to percent of the corp l stock and other minor assets to fund b on date corp j assigned its rights under the escrow agreement to the trustee of fund b pursuant to an assignment agreement assignment agreement signed by all of the parties to the escrow agreement also on date the trustee of fund b created trust under country y law for the benefit of the children of individual h all nonresident_aliens for u s tax purposes on date the agreement attached to individual a’s date letters to individual h and individual i whereby four of individual a’s children those children who had or who were expected to have children relinquished their rights in either fund b or trust sec_2 and was executed in a letter dated date the trustees of fund b indicated that they had arranged to make a distribution of the entire accrued income and a portion of the principal of the trust fund to trust the letter noted that t his transfer is first subject_to each child’s unrestricted right to appoint one-quarter of the total_distribution amount to any person including herself her creditors her estate or the creditors of her estate it further provided that e ach child’s general_power_of_appointment will lapse on date at that time three of individual h’s children were under the age of and thus required their parents’ participation in the exercise or waiver of the power_of_appointment individual h executed waivers for his minor children on date on date the trustee of fund b advanced one-half of fund b’s assets to trust included in the assets advanced were beneficial but not record ownership of tam-162267-05 corp l and an immediate right to half of the cash held by the trustee of fund b a schedule to the advancement agreement dated date was amended on date to specifically include rights and obligations under the stock purchase agreement dated date with corp k and the related escrow agreement dated date there is no evidence that the trustee sought corp k’s consent to the advancement to trust as a party to the escrow agreement or that corp k consented to the advancement the advancement agreement provided that it was contemplated that the trustee would following the sale to corp k advance substantially_all of its then remaining assets and liabilities to a newly established state j situs irrevocable_trust the trustee of fund b and the trustee of trust also signed a nominee agreement dated date which references the advancement of half of the stock of corp l to trust and provides that the trustee of fund b will be the registered owner of the corp l stock until the sale of the stock to corp k is closed and will hold the stock as the nominee of trust the nominee agreement provides that trust will have all the benefits_and_burdens_of_ownership of the corp l stock and the powers to exercise all of the rights of ownership of such stock the children of individual h who were the beneficiaries of trust were also granted the power in month b of year to withdraw within days their respective shares of the assets transferred to trust on date trust a u s trust was established under state j law by fund b with individual i and her husband as trustees and funded with u s treasury bills that fund b had purchased with the proceeds from the sale of fund b’s share of corp l stock which represented the remaining half of the assets held by fund b after the transfer to trust the sole beneficiaries of trust are the children of individual i all u s citizens pursuant to article k of the country y trust law and the terms of trust and the trust and consistent with the representations made in the letters and agreement from year the assets of trust were divided up into equal shares for the benefit of individual i’ sec_3 living children the trust agreement also provided that if any child of individual i was born after date the trustees would create a separate trust for the benefit of such afterborn child and transfer a proportionate share of the principal of the other separate trusts created under the trust instrument to the separate trust for the afterborn child such that equal shares would be held in each separate trust law and analysis i application of sec_1291 through a was corp j a pfic as defined in sec_1297 the passive_foreign_investment_company pfic rules impose certain tax and interest charges on excess distributions received by a u_s_person in tam-162267-05 respect of stock in a pfic sec_1297 defines a pfic as any foreign_corporation if percent or more of the gross_income of such corporation for the taxable_year is passive or if the average percentage of assets held by such corporation during the taxable_year that produce passive_income or that are held for the production of passive_income is at least percent sec_1297 defines passive_income for purposes of sec_1297 as any income that would be foreign_personal_holding_company_income fphci as defined in sec_954 under sec_954 fphci includes dividends from its formation on date until the commencement of its liquidation on date corp j held only assets that produce passive_income its principal asset being m percent of the stock of corp l accordingly corp j satisfied the definition of a pfic under sec_1297 b can the stock of corp j owned by individual a be attributed to fund b for purposes of the look-through_rule of sec_1297 taxpayers take the position that corp j nevertheless is not a pfic because of the look-through_rule of sec_1297 sec_1297 provides that if a foreign_corporation owns directly or indirectly at least percent by value of the stock of another corporation for purposes of determining whether such foreign_corporation is a pfic such foreign_corporation shall be treated as if it held its proportionate share of the assets of such other corporation and received directly its proportionate share of the income of such other corporation taxpayers assert that the look-through_rule of sec_1297 applies with respect to corp j’s ownership of corp l if the look-though rule applied in this case corp j would be treated as holding its proportionate share of the assets and receiving its proportionate share of the income of corp l taxpayers represent that under these circumstances corp j would not be treated as a pfic although corp j directly owns only m percent of corp l taxpayers take the position that the constructive_ownership rules of sec_318 apply for purposes of the look-through_rule to treat corp j as owning the p percent interest in corp l owned by individual a5 because individual a influenced the voting of the shares of corp l that were held by corp j sec_1297 by its terms applies only to stock owned directly or indirectly by the foreign_corporation that is being tested for pfic status direct or indirect ownership does not include constructive_ownership when congress intends constructive_ownership rules to apply it will expressly so state for example sec_318 provides that under certain circumstances stock directly or indirectly owned by one person will be considered to be owned by another person sec_1297 does not contain constructive_ownership rules and does not incorporate the constructive it has not been established that individual a owned p percent of corp l tam-162267-05 ownership rules of sec_318 thus it is not necessary to address whether under constructive_ownership rules the stock of individual a would be attributed to corp j c would the application of the pfic rules in this case be contrary to congressional intent taxpayers argue that the pfic regime was enacted to target u s taxpayers who were intentionally investing in a foreign holding_company for tax-deferral or tax_avoidance purposes and that pfic tax should not be imposed as a matter of policy where there is no such purpose taxpayers represent that the formation of corp j was not for tax-deferral or tax_avoidance purposes furthermore taxpayers argue that it would be inappropriate to impose a pfic tax upon the beneficiaries of fund b because they did not choose to own an interest in a pfic taxpayers cite to 205_f2d_335 4th cir aff’d 216_f2d_7 cert_denied 348_us_943 as authority for the proposition that a literal application of a statute is not appropriate when such an application is at odds with the congressional intent underlying the enactment of that statute marsman v commissioner involved the application of the foreign_personal_holding_company statutory rules which like the pfic rules are anti-deferral rules applicable to certain foreign_corporations in marsman the united_states_shareholder of the foreign_personal_holding_company was a nonresident_alien for a portion of the year the court acknowledged that a literal reading of sec_337 of the internal_revenue_code as in effect during the years at issue would cause the inclusion in the united_states shareholder’s gross_income of such shareholder’s share of the undistributed_net_income of the foreign_corporation for the entire taxable_year the court nevertheless concluded that the income inclusion under sec_337 should be reduced to exclude income of the foreign_corporation earned during that portion of the taxable_year during which such united_states_shareholder was a nonresident_alien in reaching this conclusion the court reasoned that the statute should not be applied literally without reference to the purpose for which it was enacted and that congress did not intend to reach the income of persons such as alien nonresidents which was not subject_to the laws of the united_states when it was received by them or by a holding_company subject_to their control id pincite taxpayers claim that the present situation is almost identical to marsman v commissioner and that no pfic tax or interest charge should be imposed as a result of the liquidation of corp j in marsman v commissioner the court’s concern was that the shareholder of a foreign_corporation not be subject_to tax on its share of undistributed_net_income of the foreign_corporation attributable to the portion of the year during which the shareholder was a nonresident_alien that concern is already addressed under the pfic rules sec_1_1291-9 limits the time during which a corporation is considered a pfic to the portion of a shareholder’s holding_period during which that shareholder was a u_s_person the deferred_tax_amount under sec_1291 is therefore determined tam-162267-05 based on the portion of an excess_distribution attributable to the period during which the shareholder was a u_s_person furthermore when corp j was formed on date individual i’s children the only u s grandchildren of individual a were already beneficiaries of fund b therefore the factual and legal issues that caused the court to set_aside a literal reading of the statute in marsman v commissioner are not present here further whether corp j was originally set up for the purpose of avoiding u s tax is irrelevant the pfic regime was enacted to counteract the perceived advantage of tax_deferral achieved by investing through a foreign holding_company regardless of whether investment through that foreign holding_company was explicitly for the purpose of achieving tax_deferral see h_r conf_rep no stating that t he conferees believe that eliminating the economic benefits of deferral is necessary to eliminate the tax advantages that u s shareholders in foreign investment funds have heretofore had over u s persons investing in domestic funds intent is not a factor to be considered in applying the pfic rules elimination of tax_deferral is appropriate whenever the taxpayer’s passive investments are held in a foreign_corporation so that the taxpayer does not obtain an unfair advantage over taxpayers whose investments are held domestically finally it is clear from the language of sec_1298 and from its legislative_history that congress intended the pfic regime to apply to beneficiaries of a_trust despite the fact that beneficiaries often have no role in the formation of a_trust and no ability to control distributions from it see joint comm on taxation general explanation of the tax_reform_act_of_1986 j comm print stating that i n attributing stock owned by a_trust it is intended that the general rules of subchapter_j apply that is in the case of a grantor_trust any stock owned by the trust generally shall be attributed to the grantor of the trust and any stock owned by a_trust which is not a grantor_trust shall be attributed to the beneficiaries of the trust emphasis added d when was the taxable_event for purposes of applying sec_1291 sec_1291 treats any gain recognized on the disposition of a pfic as an excess_distribution subject_to sec_1291 sec_331 provides that amounts received in a distribution in complete_liquidation of a corporation are treated as in full payment in exchange for the stock of such corporation the liquidation of corp j was commenced on date and corp j’s rights under the escrow agreement its predominant asset were assigned to the trustee of fund b on date given the commencement of liquidation the assignment of corp j’s escrow rights to the trustee for fund b constituted a liquidating_distribution which generated an excess_distribution for purposes of sec_1291 equal to the difference between fund b’s basis in its corp j stock and the value of the rights under the escrow agreement roughly equal to the value of the corp l stock held in escrow on date when they were transferred tam-162267-05 ii a application of sec_1298 can the pfic tax and interest charge under sec_1291 be imposed on the beneficiaries of fund b in the absence of regulations under sec_1298 taxpayers take the position that even if corp j is a pfic and the gain from the liquidation of corp j is an excess_distribution individual i’s children as beneficiaries of a_trust that owns the pfic stock are not subject_to tax under sec_1291 sec_1298 states that s tock owned directly or indirectly by or for a partnership estate_or_trust shall be considered as being owned proportionately by its partners or beneficiaries sec_1298 states that under regulations in any case in which a united_states_person is treated as owning stock in a passive_foreign_investment_company by reason of subsection a -any disposition by the united_states_person or the person owning such stock which results in the united_states_person being treated as no longer owning such stock shall be treated as a disposition by the united_states_person with respect to the stock in the passive_foreign_investment_company emphasis added proposed_regulations have been issued under sec_1291 f_r which provide general rules governing the application of sec_1298 the proposed_regulations generally apply the excess_distribution regime of sec_1291 to indirect holders however no temporary or final regulations have been issued and the proposed_regulations reserve on the treatment of estates trusts and beneficiaries taxpayers argue that because sec_1298 begins with the phrase under regulations and because no temporary or final regulations have been issued under sec_1298 sec_1298 cannot be applied and the tax and interest charge under sec_1291 cannot be imposed upon the beneficiaries as a result of the liquidation of corp j it is the position of the service that the absence of regulations should not prevent the application of sec_1298 because the intended application of the statute is clear furthermore even if sec_1298 were held to be inapplicable in the absence of enabling regulations pfic tax should nevertheless be imposed on the beneficiaries as a result of the application of sec_1291 and sec_1298 as to the issue of the lack of existing regulations under sec_1298 courts have demonstrated a willingness to apply statutes that direct that regulations be promulgated even in the absence of such regulations and even when application of the tam-162267-05 statute imposes results that are not taxpayer favorable such as the imposition of a tax or the disallowance of a credit in 102_f3d_932 7th cir the seventh circuit considered the applicability of a statute that like sec_1298 began with the words under regulations and for which no regulations had yet been promulgated the service was seeking to apply the statute to impose tax the taxpayer argued that it could not be applied in the absence of regulations the code section at issue sec_4661 stated that under regulations prescribed by the secretary methane or butane shall be treated as a taxable_chemical only if it is used otherwise than as a fuel or in the manufacture or production of any motor fuel diesel_fuel aviation_fuel or jet fuel and for purposes of sec_4661 the person so using it shall be treated as the manufacturer thereof emphasis added the seventh circuit noted that m ore than fifteen years after the statute’s passage there are no regulations id pincite the court nevertheless held that the statute could be applied in the absence of regulations reasoning that the plain meaning of legislation should be conclusive in this case the language directs us to a single conclusion that pittway as the user of butane is the manufacturer responsible for the excise_tax imposed on the butane even if there were regulations we would have to question them if they suggested a different result id pincite the pittway court acknowledged the existence of a single exception to the plain_meaning_rule rare cases in which the literal application of a statute will produce a result demonstrably at odds with the intentions of its drafters id the pittway court however was not persuaded by the taxpayer’s arguments that the case at issue constituted such a rare case similarly in 108_tc_579 the tax_court holding for the commissioner applied sec_865 in the absence of enabling regulations to source taxpayer’s loss on a sale of stock in the united_states for purposes of determining petitioner’s foreign_tax_credit_limitation under sec_904 sec_865 provides that income realized from the sale of non-inventory personal_property is generally sourced at the residence of the seller sec_865 provides that t he secretary shall prescribe such regulations as may be necessary or appropriate to carry out the purpose of this section including regulations relating to the treatment of losses the court noted that the purpose behind sec_865 is reflected in the general explanation of the tax_reform_act_of_1986 tam-162267-05 the act provides that regulations are to be prescribed by the secretary carrying out the purposes of the act’s source rule provisions including the application of the provisions to losses from sales of personal_property it is anticipated that regulations will provide that losses from sales of personal_property generally will be allocated consistently with the source_of_income that gains would generate but that variations of this principle may be necessary t c pincite quoting joint comm on taxation general explanation of the tax_reform_act_of_1986 pincite j comm print emphasis added the court interpreted the language of the statute in the light of its general purpose stating s ection j directs the secretary to promulgate regulations to carry out the purpose of sec_865 ie that gains and losses on the sale of noninventory personal_property generally are sourced at the residence of the seller t c pincite the taxpayer in international multifoods argued that the statute could not be applied in the absence of regulations however despite the absence of temporary or final regulations under sec_865 and despite the fact that congress anticipated exceptions to the rule to be articulated by regulations the court held that sec_865 could be applied to allocate losses to the same jurisdiction as the gain reasoning that when congress directs that regulations be promulgated to carry out a statutory purpose the fact that regulations are not forthcoming cannot be a basis for thwarting the legislative objective it is well established that the absence of regulations is not an acceptable basis for refusing to apply the substantive provisions of a section of the internal_revenue_code t c pincite the international multifoods court then went on to cite to its previous opinion in 82_tc_819 in which it stated t he failure to promulgate regulations can hardly render the new provisions of sec_58 inoperative we must therefore do the best we can with these new provisions certainly we cannot ignore them id pincite emphasis added the international multifoods court concluded that there was no basis for precluding the application of the general_rule articulated in sec_865 to the facts of the case following pittway and international multifoods in the absence of regulations the general statutory rule should be applied if it is determined that the statute sets forth a clear rule and the literal application of the statute will not produce a result demonstrably at odds with congressional intent the code section at issue in this case sec_1298 sets forth a clear rule under regulations in any case in which a united_states_person is treated as owning stock in a passive_foreign_investment_company by reason of tam-162267-05 subsection a -any disposition by the united_states_person or the person owning such stock which results in the united_states_person being treated as no longer owning such stock shall be treated as a disposition by the united_states_person with respect to the stock in the passive_foreign_investment_company the application of sec_1298 is particularly clear as applied to the facts of this case the disposition of a pfic by a pass-through entity where the pfic is owned indirectly through a pass-through entity the income of the pass-through entity is ultimately the income of the indirect holder to the extent of that indirect holder’s allocable share of the pass-through entity’s income the indirect holder’s excess_distribution amount should therefore be determined based on the indirect holder’s proportionate share of the income of the pass-through entity applying a plain reading of sec_1298 to the facts of this case the disposition of the pfic corp j by the pass-through entity fund b should therefore be treated as a disposition of the pfic by the indirect u s holders the u s beneficiaries of fund b in this case as in international multifoods the legislative_history contemplates that regulations may vary the general rules of the statute the act provides authority to the secretary to prescribe regulations that are necessary to carry out the purposes of the act’s provisions and to prevent the circumvention of the interest charge another instance where regulations may be necessary to carry out the purposes of the act’s provisions is where the ownership attribution_rules attribute stock ownership in a pfic to a u_s_person through an intervening entity and the u_s_person disposes of his interests in the intervening entity in these cases the intervening entity may not be a pfic so that the u_s_person could technically avoid the imposition of any interest charge congress intended however that regulations treat the disposition of the interest in the intervening entity as a disposition of the pfic stock in the appropriate cases similarly if necessary to avoid circumvention of the act’s interest charge it may be necessary under regulations to treat distributions received by an intervening entity as being received by the u_s_person joint comm on taxation general explanation of the tax_reform_act_of_1986 pincite j comm print emphasis added although the general explanation contemplates regulations applying the general_rule in appropriate cases the fact pattern at issue in this case the disposition of a pfic by an intermediary is not one identified as specifically requiring regulations instead regulations were specifically contemplated that would address cases to which tam-162267-05 the pfic rules technically may not have applied prior to the enactment of sec_1298 the disposition of an intermediary that is not a pfic by a u_s_person that is an indirect owner of a pfic through that intermediary and a distribution from a pfic to an intermediary by contrast even prior to the enactment of sec_1298 the statutory scheme would have supported the application of sec_1291 to an indirect holder of a pfic upon the disposition of the pfic sec_1298 treats the owner of an interest in an intermediary that owns an interest in a pfic as an owner of that pfic a disposition of the pfic by the intermediary would therefore be considered a disposition of the pfic by the indirect holder thereby triggering sec_1291 sec_1291 in turn treats gain recognized on the disposition of a pfic as an excess_distribution under sec_1291 consequently the indirect holder’s pro_rata share of the gain recognized by the intermediary upon the disposition of the pfic would have been an excess_distribution with respect to that indirect holder under sec_1291 in any case since there is no indication that congress intended the general_rule of sec_1298 to be circumscribed in its application to a disposition of a pfic by an intermediary and given the appropriateness of the statute’s application in the case of a disposition of a pfic by a pass-through intermediary sec_1298 should be applied to the facts of this case notwithstanding the absence of regulations b was taxpayers’ method of applying sec_1298 reasonable courts have in certain cases applied a how vs whether test for determining whether a statute that contemplates regulations is self-executing in the absence of enabling regulations in 106_tc_216 the tax_court summarized the test stating issuance of regulations is to be considered a precondition to the imposition of a tax where the applicable_provision directing the issuance of such regulations reflects a whether characterization and not where the provision simply reflects a how characterization a how characterization generally applies to statutes that contemplate regulations providing technical details about the application of the rule set forth in the statute whereas a whether characterization generally applies to statutes that contemplate regulations explaining when the statute is to apply however although used in estate of neumann the how vs whether test was not explicitly used by the seventh circuit in pittway later that year or by the tax_court in international multifoods the following year instead the pittway and international multifoods courts chose to find the statute self-executing in the absence of regulations when a clear general_rule could be discerned like the statute in pittway sec_1298 sets forth a straightforward rule on its face further as in international multifoods the rule set forth in sec_1298 should be imposed despite the existence of language in the joint_committee general explanation indicating that the general_rule may not apply in all cases since this is a straightforward case where it was presumably intended to apply however even under a how vs whether test the statute should be held to be self-executing following the test as summarized by the tax_court in estate of neuman sec_1298 on its face directs the issuance of regulations reflecting a how rather than a whether characterization as it sets forth a clear rule that is to be applied in any case in which a united_states_person is treated as owning a pfic although the joint_committee general explanation does contemplate that regulations will apply the rule in appropriate cases the absence of regulations should not prohibit the application of the rule to the facts of this case since in this case the application of the rule is both clear and appropriate the proposed_regulations issued under sec_1291 prop sec_1 tam-162267-05 e adopt rules that mirror the language of the statute generally requiring an excess_distribution to be taken into account by the indirect holder when the pfic makes a distribution to an intermediate_entity or when the indirect holder ceases to have an ownership_interest in the pfic however the proposed_regulations specifically reserve on the taxation of trusts estates and their beneficiaries the preamble to the proposed_regulations states that - t he regulations do not provide explicit rules for determining the tax consequences to a_trust or estate or a beneficiary thereof that directly or indirectly owns stock of a sec_1291 fund until such rules are issued the shareholder must apply the pfic rules and subchapter_j in a reasonable manner that triggers or preserves the interest charge notice of proposed rulemaking treatment of shareholders of certain passive foreign investment companies intl-941-86 intl-656-7 intl-704-87 1992_1_cb_1124 taxpayers argue that if sec_1298 is operative in the absence of temporary or final enabling regulations then they are permitted to rely on the preamble to the proposed_regulations and may apply the pfic rules and subchapter_j in any reasonable manner that triggers or preserves the interest charge taxpayers argue that their adopted method of applying the trust distributable_net_income dni rules to preserve the pfic excess_distribution at the trust level and carry it out upon a subsequent distribution from the trust to the foreign beneficiaries is one such reasonable manner under taxpayers’ dni method the entire amount of the excess_distribution resulting from the gain on the liquidating_distribution from corp j would have been carried out to the beneficiaries of trust along with all of the dni of fund b on date when fund b advanced half of its assets to trust since trust has no u s beneficiaries the excess_distribution would result in the imposition of no pfic tax the distribution of the other half of the assets from fund b to trust in the following year on date would correspondingly result in no pfic tax as there would be no excess_distribution amount remaining in that year taxpayers point specifically to the reference to subchapter_j in the preamble to the proposed sec_1291 regulations taxpayers argue that since dni is an integral part of the taxation of trusts and beneficiaries under subchapter_j and since the utilization of the dni rules results in the preservation of tax at the trust level in the form of dni their method is a reasonable manner of applying sec_1298 it is the service’s position that taxpayers’ dni approach is unreasonable because it fails to actually preserve any of the pfic interest charge to the contrary it facilitates the avoidance of the interest charge altogether by allowing the entire excess_distribution amount to be carried out to foreign beneficiaries who are not subject_to the tam-162267-05 pfic regime the purpose of sec_1298 and b is to insure that the pfic tax is not circumvented by the imposition of a foreign pass-through entity such as a partnership or trust in an ownership chain between a u_s_person and a pfic taxpayers’ method of applying sec_1298 would make a_trust with both u s and foreign beneficiaries an effective vehicle for circumvention of the pfic regime because the pfic tax and interest charge could be carried out to the foreign beneficiaries by manipulating the timing of distributions from the trust as taxpayers have done here taxpayers’ method represents neither a reasonable nor a good_faith attempt to implement the statute in light of its language and purpose the preamble language of the proposed sec_1291 regulations does contemplate the possibility that in the trust context the interest charge might be preserved rather than triggered under certain circumstances and does require that taxpayers implement sec_1298 in a manner consistent with the principles of subchapter_j therefore a method that preserves the interest charge at the trust level and later carries it out to the beneficiaries is not per se unreasonable however taxpayers’ method circumvents the purpose of the pfic rules and neither triggers nor preserves an interest charge for the u s beneficiaries despite the fact that under sec_1298 u s beneficiaries indirectly owned percent of a pfic prior to its liquidation and subsequently received a distribution of percent of the liquidation proceeds of that pfic in this case fund b’s primary asset from its creation until it was effectively terminated by the creation and funding of trust and trust was it sec_50 percent interest in corp j trust and trust were each funded with roughly percent of the assets received in the liquidating_distribution made from corp j to fund b the liquidating_distribution from corp j fixed the time and amount of the excess_distribution since percent of this liquidating_distribution was earmarked for the u s beneficiaries of fund b and subsequently distributed within a matter of months to trust for the benefit of those u s beneficiaries percent of the gain on the liquidating_distribution should be an excess_distribution that is either taxed to the existing u s beneficiaries of fund b in the year of the liquidating_distribution from corp j or preserved in some manner for taxation to trust upon its funding with the u s treasury bills from fund b in year c what is a reasonable method of applying sec_1298 since taxpayers have failed to use a reasonable method to trigger or preserve the pfic tax and interest charge it falls to the service to apply a reasonable method in this case it is the position of the service that a reasonable method of implementing sec_1298 and sec_1298 in the absence of temporary or final regulations would include the method that comports with a plain reading of these statutes this method would treat the beneficiaries as themselves receiving an excess_distribution tam-162267-05 equal to their pro_rata share of the gain recognized by fund b upon receipt of the liquidating_distribution from corp j although this method will result in the imposition of tax on the beneficiaries prior to their receipt of the sale proceeds that result is consistent with the legislative purpose of the attribution_rules of sec_1298 and sec_1298 to prevent u s taxpayers from circumventing the pfic tax and interest charge by interposing a foreign pass- through entity in the pfic ownership chain sec_1298 states that s tock owned directly or indirectly by or for a partnership estate_or_trust shall be considered as being owned proportionately by its partners or beneficiaries no temporary or final regulations have been promulgated under sec_1298 however unlike sec_1298 sec_1298 contains no language contemplating the promulgation of regulations and there is therefore no ambiguity with regard to its applicability regulations have been issued under subpart_f another anti-deferral regime that provide a method of allocating subpart_f_income to the beneficiaries of a_trust that holds an interest in a controlled_foreign_corporation sec_1_958-1 states that - t he determination of a person's proportionate interest in a foreign_corporation foreign_partnership foreign_trust or foreign_estate will be made on the basis of all the facts and circumstances in each case generally in determining a person's proportionate interest in a foreign_corporation the purpose for which the rules of sec_958 and this section are being applied will be taken into account thus if the rules of sec_958 are being applied to determine the amount of stock owned for purposes of sec_951 a person's proportionate interest in a foreign_corporation will generally be determined with reference to such person's interest in the income of such corporation if the rules of sec_958 are being applied to determine the amount of voting power owned for purposes of sec_951 or sec_957 a person's proportionate interest in a foreign_corporation will generally be determined with reference to the amount of voting power in such corporation owned by such person however any arrangement which artificially decreases a united_states person's proportionate interest will not be recognized see sec_1_951-1 and sec_1_957-1 example of sec_1_958-1 illustrates the application of this rule to the beneficiaries of a_trust and reads as follows foreign_trust z was created for the benefit of united_states persons d e and f under the terms of the trust instrument the trust income is required to be divided into three equal shares each beneficiary's share of tam-162267-05 the income may either be accumulated for him or distributed to him in the discretion of the trustee in the trust is to terminate and there is to be paid over to each beneficiary the accumulated income applicable to his share and one-third of the corpus the corpus of trust z is composed of percent of the one class of stock in foreign_corporation s by the application of this section each of d e and f is considered to own percent of percent of the stock in s_corporation in the absence of temporary or final regulations under sec_1298 the service proposes to determine the beneficiaries’ proportionate share of the stock of corp j by applying a facts and circumstances analysis following the method imposed under the subpart_f regulations in this case the facts and circumstances indicate that the u s beneficiaries each owned an equal share of percent of fund b on date when the pfic corp j made a liquidating_distribution of its rights under the escrow agreement the terms of the trust agreement provided that the grandchildren of individual a would receive j percent of the assets of the trust and the grandchildren would take equally per stirpes the term grandchildren was an open class that included the children living at the termination of the trust of any now existing children of individual a and individual c although on date when trust was formed the beneficiaries could not be determined with certainty during the years at issue the beneficiaries became more identifiable on date when the pfic corp j was formed and capitalized with the assets of trust that were held for the benefit of individual a’s grandchildren and dropped into fund b individual a had five children only two of whom individual h and individual i had children of their own individual i had three children all of whom were u s persons none of individual h’s children were u s persons fund b was administered in a manner consistent with individual i’s children each owning equal portions of a collective percent interest in fund b first distributions from the trust historically were made in equal amounts to the children of individual h and individual i this is evidenced by the memorandum dated date from individual l in which an uneven distribution to the beneficiaries of fund b was explained as follows the difference compared with the amount that went to individual i’s children about a year ago is explained by the fact that - due to the equal positions of all grandchildren - interest for the period from date through date still had to be added to the above amount because the children of individual i had already received the money as of date emphasis added the memorandum evidences the fact that efforts were taken to insure that each beneficiary received an equal share of the distributions from fund b tam-162267-05 second as of date documents explicitly evidenced individual a’s intent to divide up fund b’s assets and to provide separate distinct shares of equal proportion to the beneficiaries alive on that date in a letter dated date individual a informed his daughter individual i that he had taken steps to assure that individual i’s children and the children of his son individual h would be the only beneficiaries of the fund b portion of trust and to receive distributions from fund b on a basis the letter also provided that because of various changes in the law individual a would use his best efforts to insure that the board_of directors of corp j and the trustee of the fund b portion of trust make full distributions from fund b on a current basis third this documented intent was carried out on date and date by the forming of trust and trust for the benefit of the children of individual h and individual i respectively and the funding of each trust with percent of the assets of fund b therefore as of date when corp j made a liquidating_distribution to fund b the children of individual h and the children of individual i each collectively had a percent share in fund b correspondingly 6th 3rd of percent of the gain recognized by fund b on the receipt of the liquidating_distribution from corp j on date should be an excess_distribution considered to be received by each of the three children of individual i on that date iii application of subchapter_j a was individual a the grantor of trust within the meaning of sec_671 through taxpayers argue that individual a should be treated as the grantor of the portion of trust that was held for the benefit of his living grandchildren at the termination of trust taxpayers argue that even though in form corp i is listed as the settlor of trust in substance individual a should be treated as the grantor because the facts and circumstances indicate that individual a was the true grantor of the relevant portion of trust taxpayers argue that corp i was acting on behalf of individual a and individual c when the stock of corp g was transferred to trust on date by corp i taxpayers have cited sec_1_671-2 in support of their position that individual a should be treated as the true grantor of the portion of trust benefiting his grandchildren and point out that the regulations are consistent with the case law that tam-162267-05 applied when trust was funded the regulations do not apply to the funding of trust on date because they are effective for transfers to trusts on or after date taxpayers have also cited case law that in determining the true grantor of a_trust one must look beyond the named grantors to the economic realities 79_tc_714 aff’d 731_f2d_1417 9th cir see also 84_tc_1192 77_tc_614 investment research assocs ltd v commissioner tcmemo_1999_407 accordingly pursuant to the applicable law depending on the facts and circumstances individual a may be the true grantor of a portion of the trust even though he is not named as the settlor of trust although taxpayers have not provided a written nominee or agency agreement establishing that individual b corp g corp f and or corp i were acting as individual a’s nominee when the stock in the predecessor companies was purchased from individual d and subsequently transferred to trust they have provided the following information in support of this position sec_1_671-2 of the income_tax regulations provides that for purposes of part i of subchapter_j chapter of the internal_revenue_code a grantor includes any person to the extent such person either creates a_trust or directly or indirectly makes a gratuitous transfer within the meaning of sec_1_671-2 e of property to a_trust for purposes of sec_1_671-2 the term property includes cash if a person creates or funds a_trust on behalf of another person both persons are treated as grantors of the trust see sec_6048 for reporting requirements that apply to grantors of foreign trusts however a person who creates a_trust but makes no gratuitous transfers to the trust is not treated as an owner of any portion of the trust under sec_671 through or also a person who funds a_trust with an amount that is directly reimbursed to such person within a reasonable period of time and who makes no other transfers to the trust that constitute gratuitous transfers is not treated as an owner of any portion of the trust under sec_671 through or see also sec_1 f - a sec_1_671-2 provides that if a gratuitous transfer is made by a partnership or corporation to a_trust and is for a business_purpose of the partnership or corporation the partnership or corporation will generally be treated as the grantor of the trust for example if a partnership makes a gratuitous transfer to a_trust in order to secure a legal_obligation of the partnership to a third party unrelated to the partnership the partnership will be treated as the grantor of the trust however if a partnership or a corporation makes a gratuitous transfer to a_trust that is not for a business_purpose of the partnership or corporation but is for the personal purposes of one or more of the partners or shareholders the gratuitous transfer will be treated as a constructive distribution to such partners or shareholders under federal tax principles and the partners or the shareholders will be treated as the grantors of the trust for example if a partnership makes a gratuitous transfer to a_trust that is for the benefit of a child of a partner the gratuitous transfer will be treated as a distribution to the partner under sec_731 and a subsequent gratuitous transfer by the partner to the trust tam-162267-05 the date agreement provided that individual e individual a individual b and individual c waived their rights to purchase individual d’s share of the predecessor companies directly or indirectly under the consortium agreement the date agreement stated that corp f was acting with regard to corp g as a fiduciary and in the interest of individual a individual b and individual c but not individual e who expressly agreed to forgo any claims related to corp g’s purchase of individual d’s share of the predecessor companies individual a and individual c have provided affidavits that corp g was acting as their and individual b’s nominee when corp g purchased the stock from individual d in the predecessor companies their affidavits also provide that corp i was acting as a nominee for individual a and individual c when corp i funded trust with i percent of corp g shares representing individual a’s and individual c’s respective shares for the benefit of individual a’s and individual c’s living grandchildren on termination of trust in the stated proportions listed in the trust agreement corp i was a holding_company that did not conduct any business aside from holding the stock in corp g and acting as the nominal grantor the transfer to trust did not satisfy any business_purpose of corp i but carried out the personal intentions of individual a and individual c taxpayers also assert that individual a should be treated as having made three different gratuitous transfers to trust he transferred a valuable property right by permitting corp g to purchase the stock at a bargain price in the predecessor companies which was transferred to trust he guaranteed the amounts to be paid to individual d with respect to one of the companies and he provided the cash for a portion of the purchase_price with respect to two of the predecessor companies although the information provided is not entirely complete and unambiguous based on the facts presented and representations made we conclude that individual a should be treated as the grantor of the portion of trust that was held for the benefit of his living grandchildren on termination of the trust b was individual a the owner of any portion of trust within the meaning of sec_671 through on or before date we briefly note the tax consequences of trust not being treated as a grantor_trust in the stock of corp l was transferred from corp g to trust in redemption of a portion of the stock which trust held in corp g and then transferred to corp j the redemption of the stock in corp g would have resulted in gain to trust although not taxable in the u s in because trust was a foreign_trust with no u s source income a basis step up for the amount of that gain in the corp l stock and undistributed_net_income uni to trust which would result in tax consequences to the us beneficiaries in under the throw-back rules regardless of whether or not the service prevails on the other issues taxpayers concede and we agree that trust was not a grantor_trust in any part after date tam-162267-05 taxpayers assert that as the grantor of the portion of trust that is held for the benefit of his living grandchildren upon the termination of the trust individual a should be treated as the owner of that portion of trust under sec_674 sec_675 and sec_677 a because under the terms of the trust agreement and relevant country y law the trustee had complete discretion to accumulate or distribute corpus or income to or for the beneficiaries of trust by establishing a further trust with different terms and possibly new beneficiaries taxpayers argue that individual a should be treated as the owner under section taxpayers note that if this power were held by an independent_trustee individual a would not be treated as the owner of the trust see sec_674 however because individual a together with individual c had the power to remove the trustee and replace the trustee with any person including himself the exception to sec_674 in sec_674 does not apply and individual a should be treated as the owner of the trust under sec_674 taxpayers also argue that individual a should be treated as the owner of trust under sec_674 because individual a and the trustee had a power of disposition over the beneficial_enjoyment of the corpus and income of the trust because they retained the power to eliminate the interests of any after-born grandchildren by terminating the trust and distributing the trust assets to the then living grandchildren for purposes of sec_675 taxpayers argue that the combined holdings of trust and individual a in corp l were significant from the viewpoint of voting control taxpayers assert that individual a indirectly owned p percent and that trust owned m percent equaling k percent of the stock of corp l which is enough to veto any significant corporate act of corp l in addition the trust agreement grants the settlor the power to veto trust investments taxpayers argue that because individual a should be treated as the grantor of trust for federal tax purposes he should be treated as the settlor under the trust agreement and therefore be treated as holding the power to veto trust investments- -------------------------------------------------------------------------------------------------------------------- taxpayers assert that individual a should be treated as having the power to vote the stock held by the trust because the trustee had agreed to vote the stock as he directed in addition taxpayers argue that individual a had the power to remove the trustee and that the trustee consistently followed his directions individual a was also the chairman of the board_of corp j giving him additional practical control tam-162267-05 additionally taxpayers argue that individual a should be treated as the owner of trust under sec_677 because the trustee agreed to pay off individual a’s debt that he owed to corp h under sec_674 the grantor is treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party although the language in sec_674 is very broadly worded it is subject_to a number of exceptions that prevent the grantor from being treated as an owner of the trust the exceptions contained in sec_674 address powers held by any person including the grantor the exceptions contained in sec_674 and d address powers held by trustees sec_672 provides that the term adverse_party means any person having a substantial_beneficial_interest in the trust which would be adversely affected by the exercise or nonexercise of the power which he possesses respecting the trust sec_672 provides that the term nonadverse_party means any person who is not an adverse_party sec_674 provides that sec_674 shall not apply to a power regardless of by whom held the exercise of which can only affect the beneficial_enjoyment of the income for a period commencing after the occurrence of an event such that a grantor would not be treated as the owner under sec_673 if the power were a reversionary_interest but the grantor may be treated as the owner after the occurrence of the event unless the power is relinquished sec_673 provides that the grantor shall be treated as the owner of any portion of a_trust in which the grantor has a reversionary_interest in either the corpus or the income therefrom if as of the inception of that portion of the trust the value of such interest exceed sec_5 percent of the value of such portion sec_674 provides that sec_674 shall not apply to a power regardless of by whom held to distribute corpus to or for any current income_beneficiary provided that the distribution of corpus must be chargeable against the proportionate share of corpus held in trust for the payment of income to the beneficiary as if the corpus constituted a separate trust sec_674 further provides that a power does not fall within the powers described in sec_674 if any person has the power to add to the beneficiary or beneficiaries or to a class of beneficiaries designated to receive the income or corpus except where such action is to provide for after-born or after-adopted children tam-162267-05 sec_674 provides that sec_674 shall not apply to a power to distribute or apply income to or for any current income_beneficiary or to accumulate the income for him provided that any accumulated income must ultimately be payable a to the beneficiary from whom distribution or application is withheld or b on termination of the trust or in conjunction with a distribution of corpus which is augmented by such accumulated income to the current income beneficiaries which have been irrevocably specified in the trust instrument sec_674 further provides that accumulated income shall be so payable although it is provided that if any beneficiary does not survive a date of distribution which could reasonably be expected to occur within the beneficiary’s lifetime the share of the deceased beneficiary is to be paid to his appointees or to one or more designated alternate takers other than the grantor or the grantor’s estate whose shares have been irrevocably specified a power does not fall within the powers described in sec_674 if any person has the power to add to the beneficiary or beneficiaries or to a class of beneficiaries designated to receive the income or corpus except where such action is to provide for after-born or after-adopted children sec_674 provides that sec_674 shall not apply to a power exercisable only during a the existence of a legal disability of any current income_beneficiary or b the period during which any income_beneficiary shall be under the age of years to distribute or apply income to or for such beneficiary or to accumulate and add the income to corpus a power does not fall within the powers described in sec_674 if any person has the power to add to the beneficiary or beneficiaries or to a class of beneficiaries designated to receive the income or corpus except where such action is to provide for after-born or after-adopted children sec_1_674_b_-1 explains that sec_674 provides an exception for a power which in general will permit ordinary_income to be withheld during the legal disability of an income_beneficiary or while he is under specifically there is excepted a power exercisable only during the existence of a legal disability of any current income_beneficiary or the period during which any income_beneficiary is under the age of years to distribute or apply ordinary_income to or for that beneficiary or to accumulate the income and add it to corpus to qualify under this exception it is not necessary that the income ultimately be payable to the income_beneficiary from whom it was withheld his estate or his appointees that is the accumulated income may be added to corpus and ultimately distributed to others for example the grantor is not treated as an owner under sec_674 if the income of a_trust is payable to his son for life remainder to his grandchildren although he reserves the power to accumulate income and add it to corpus while his son is under in 387_us_456 the supreme court considered whether a state trial court's characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a trial_court as to an underlying issue of state law should not be tam-162267-05 controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is a decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court's determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court in the present situation taxpayers have not presented the decision of any country y court interpreting article j and article k of the country y trust law instead taxpayers have presented an opinion of a country y law firm which interprets the provisions of the country y statute and the governing trust agreement according to the country y law firm under article j the trustee of trust had the power to distribute any amount of the trust income any amount from percent to percent in aggregate to any one or none of the living contingent beneficiaries during their minority further under article k the trustee could distribute any current or accumulated income as well as trust principal into a further trust country y counsel contends that such new trust could include new beneficiaries or a class of beneficiaries designated by the trustee in addition to individual a’s grandchildren country y counsel contends that the terms of such new trust could specify that on termination of the trust all of the accumulated income and principal of the new trust could be distributed to any one or more of the then living beneficiaries as the trustee decides in its absolute discretion in entirely different proportions to the exclusion of all other beneficiaries however with respect to an outright advancement of accumulated income or principal the country y counsel states that the children of individual h had one per stirpital share and the children of individual i had the other per stirpital share accordingly because these per stirpital shares are subject_to the presumptive share rule under article k each share was entitled to percent of the principal and accumulated income of fund b and accordingly no more than that could have been applied for the benefit of each share country y counsel has indicated that it is unaware of any country y court opinion interpreting the provisions of article j and article k in addition the opinion of country y counsel does not explain how its interpretation of article j and article k is supported by the specific language in those articles accordingly we must examine the relevant provisions of the trust agreement and article j and article k to make our own determination of their meaning in order to apply the internal_revenue_code provisions at issue see estate of bosch as indicated above trust was formed for the benefit of the grandchildren of individual a and individual c under the trust agreement upon the termination of trust the grandchildren of individual a would receive approximately j percent of the assets and the grandchildren of individual c would receive approximately k percent of such assets the trust agreement provided that grandchildren means the children living at tam-162267-05 the termination of the trust of any now existing children of individual a or individual c respectively the trust agreement further provided that such grandchildren take equally per stirpes if none of individual a’s grandchildren survived the entire amount would go to individual c’s grandchildren and vice versa if neither set of grandchildren survived the entire amount would go to the grandchildren of individual b with respect to the trustee’s powers to distribute income to beneficiaries during their minority under article j taxpayers ignore the language in article l which provides that the payment or the application of the income of the trust is subject_to any prior estates or interests or charges affecting that property in the present situation trust had several living beneficiaries each having per stirpital interests in the property of the trust under the provisions of the trust agreement accordingly we disagree with taxpayers’ interpretation of article j that the trustee could distribute up to percent of the current income of trust to a minor beneficiary without regard to the interests of the other beneficiaries of the trust a more plausible interpretation of article j is that the trustee could distribute up to percent of a minor beneficiary’s share of the trust but no more than that beneficiary’s share because the exercise of the power is subject_to prior estates or interests or charges affecting the trust property accordingly the trustee’s power to distribute the current income to a minor beneficiary is within the exceptions in sec_674 and dollar_figure with respect to the trustee’s power to distribute any accumulated income and principal to a new trust as discussed above we disagree with taxpayers’ interpretation of article k although the amendment in in article o would appear to apply to years subsequent to the years in issue in the present case even if it applied to the years in issue the amendment does not support taxpayers’ argument that a transfer to a new trust could eliminate the beneficiaries’ presumptive shares whereas an outright distribution to a beneficiary would have to take into account the beneficiaries’ furthermore article requires that the amount of income paid or applied for the minor must in all the circumstances be reasonable article directs the trustee to take into account the age and requirements of the minor and generally to the circumstances of the case including what other income is available to the minor we also note that even if taxpayers’ interpretation regarding the payment or application of income of the trust is correct and accordingly that individual a would be treated as the owner of the income portion of the trust the reference to income in article j would not include any capital_gains resulting from a sale of stock held by the trust or resulting from the redemption of stock held by the trust the country y law provides that income includes rents and profits generally income for fiduciary accounting purposes does not include capital_gains except as specifically provided otherwise in the trust agreement the trust agreement does not provide that income includes capital_gains therefore individual a would not be treated as the owner of the portion of the trust that would include any capital_gains see sec_1_643_b_-1 relating to the definition of income and sec_1_671-3 for the discussion of tax items attributable to an owned portion of a_trust tam-162267-05 presumptive shares the amendment to article o clarified that advancements could be made to a new trust rather than outright to a beneficiary but the flush language in article o provides that the requirements of article n must be satisfied in such a case accordingly any advancement to a new trust would have to take into account the respective beneficiaries’ presumptive shares in the trust just as an outright advancement would have to take into account the beneficiaries’ presumptive shares any advancement under article k prior to the country y act of year to a new trust rather than outright to a beneficiary would likewise have to satisfy the requirement that the beneficiaries’ presumptive shares in the trust be taken into account taxpayers have not offered any legal support for their contention that the beneficiaries’ presumptive shares in the trust could be defeated by making a distribution to a new trust instead of making an outright distribution to a beneficiary such an interpretation of article k would leave grantors of trusts formed in country y with no assurance that those that they intend to benefit when establishing a_trust in that jurisdiction would in fact benefit from the trust because the trustee would always be able to defeat the intended beneficiaries’ interests by establishing a new trust with substantially different terms including adding new unintended beneficiaries who may not even be family members in addition the fact that the distributions that were made in and to the respective trusts trust and trust were made percent to each trust based on the per stirpital interests of each family is entirely consistent with our interpretation of the trust agreement and article k trustee’s powers to advance income or corpus to the beneficiaries of the trust under the trust agreement and the country y trust law are within the sec_674 sec_674 and sec_674 exceptions to sec_674 any distribution of corpus to a beneficiary is chargeable against such beneficiary’s presumptive or vested share under article k of the country y trust law under the trust agreement any accumulated income is added to trust corpus and distributed to the living grandchildren per stirpes on the termination of the trust taxpayers also argue that the power of the trustee to eliminate the interests of the unborn beneficiaries in the trust by paying the current income under article j or advancing the accumulated income and principal under article k to a living beneficiary is a power to control the beneficial_enjoyment of the trust within the meaning of sec_674 taxpayers also note that individual a had the power to eliminate the interests of the unborn beneficiaries because of his power to terminate the trust which would result in per stirpes distributions to the then living grandchildren only receiving a distribution from the trust could only be accomplished by making distributions from the trust to the current income beneficiaries that is to the living grandchildren at the time of the distributions such distributions are within the exceptions to sec_674 found in sec_674 and therefore because these powers are within the exceptions set forth in sec_674 these powers are the trustee’s and individual a’s power to prevent any unborn beneficiaries from tam-162267-05 outside of sec_674 and the grantor is not treated as an owner of the trust even if an incidental effect of their exercise is to eliminate the contingent interests of unborn beneficiariesdollar_figure commissioner 4_tc_878 aff’d 152_f2d_722 4th cir cert_denied 328_us_838 as support for their position that individual a was the owner of the trust because of the power to eliminate the interests of unborn beneficiaries these cases are distinguishable from the present situation because in the cited cases the grantor retained the power to eliminate the interests of living beneficiaries who otherwise held vested interests in the trusts taxpayers cite 120_f2d_775 2d cir and hash v therefore individual a was not treated as an owner of any portion of trust under sec_674 sec_675 provides that the grantor shall be treated as the owner of any portion of a_trust in respect of which a power_of_administration is exercisable in a nonfiduciary capacity by any person without the approval or consent of any person in a fiduciary capacity for purposes of sec_675 the term power_of_administration means a a power to vote or direct the voting of stock_or_securities of a corporation in which the holdings of the grantor and the trust are significant from the viewpoint of voting control or b a power to control the investment of the trust funds either by directing investments or reinvestments or by vetoing proposed investments or reinvestments to the extent that the trust funds consist of stock_or_securities of corporations in which the holdings of the grantor and the trust are significant from the viewpoint of voting control sec_1_675-1 flush language provides that if a power is exercisable by a person as trustee it is presumed that the power is exercisable in a fiduciary capacity primarily in the interests of the beneficiaries this presumption may be rebutted only by clear_and_convincing proof that the power is not exercisable in the interests of the beneficiaries if a power is not exercisable by a person as trustee the determination of whether the power is exercisable in a fiduciary or nonfiduciary capacity furthermore even if individual a had a direct power to eliminate the interests of unborn beneficiaries without causing a distribution that is within the exceptions set forth in sec_674 and such a power should not be treated as a power to control the beneficial_enjoyment of the trust within the meaning of sec_674 because such a power may be within the exception to sec_674 set forth in sec_674 the exercise of the power would only affect the beneficial_enjoyment of the income for a period commencing after such an unborn beneficiary was born determining the actuarial value of an unborn beneficiary’s interest in the trust may not be possible and therefore may be treated as having no value for purposes of sec_673 and sec_674 compare estate of cardeza v u s 261_f2d_423 3d cir reversion dependent on failure of issue is not susceptible to valuation using actuarial principles and thus is considered to have no value 318_us_184 tam-162267-05 depends on all the terms of the trust and the circumstances surrounding its creation and administration although individual a jointly with individual c had the power to remove the trustee and appoint a subordinate_trustee or presumably even appoint himself as the trustee of the trust any person so appointed as trustee would be required to exercise the voting powers or investment powers in accordance with the trust agreement and country y law accordingly these powers would have to be exercised in a fiduciary capacity rather than in a nonfiduciary capacity see 153_f2d_510 2d cir fruehauf v commissioner t c country y is a common_law jurisdiction taxpayers have not provided any information that suggests that a trustee of a country y trust may act in other than a fiduciary capacity in the interests of the beneficiaries of the trust furthermore there is nothing in the trust agreement indicating that anyone can act in a nonfiduciary capacity with respect to the trust property article i of the trust agreement provides that the trustee shall have the power to invest the trust fund in stocks shares bonds debentures or any company listed on the a stock exchange or the b stock exchange or any other such security approved by the settlor and shall have the power to receive and reinvest the income dividends and profits from such investments article ii provides that the trustee shall vote all shares and other_securities held by it in such way as it deems advisable having regard to the best interests of the beneficiaries article iii provides that the trustee may invest all income which it receives in investments with a maturity of not more than three months unless otherwise directed by the settlor because sec_675 causes a grantor to be treated as an owner of the trust only if the investment power or voting power is exercisable in a nonfiduciary capacity individual a would not be treated as an owner under these facts taxpayers have not provided any information to demonstrate that the voting power and investment powers vested in the trustee of the trust were exercisable in other than a fiduciary capacity and in the interests of the beneficiaries the facts show the opposite in that the trustee of trust acted independently and with due regard to its fiduciary obligations for example the date letter from trustee a as sole trustee of trust under the trust agreement dated date to corp l ends by stating that trustee a cannot however bind itself to act in accordance with your recommendations as this would be contrary to its obligations as trustee tam-162267-05 furthermore during year disputes arose among the corp l shareholders and the corp l board_of directors voted to replace individual a as chairman in a related shareholder vote trustee d as the trustee of trust sided with the corp l board members against individual a the power in article i of the trust agreement to veto certain investments is provided to the settlor of the trust the settlor of the trust is defined in the trust agreement as corp i not individual adollar_figure no delegation of this power was made to individual a corp i was liquidated in year so it is unlikely that this power could be exercised by anyone once corp i was liquidated without some written document delegating the power corp i specifically delegated the power to terminate trust and delegated the power to appoint a new trustee to individual a and individual c pursuant to articles and of the trust agreement by written declaration dated date if individual a and individual c had qualified as the settlors of the trust under the trust agreement and local law a written declaration would not have been required delegating these powers to them individual a and individual c would have already had these powers as trust 1’s settlors accordingly it follows that any delegation of the veto power if permissible under the trust agreement and local law would also require a written delegation to the new power-holder however the terms of the trust agreement do not specifically allow a delegation of this veto power unlike the removal power and the power to appoint a new trustee where the trust agreement specifically provides for delegation so any delegation of this power would have been invalid even with a written delegation_order assuming the veto power was operative in year a careful reading of the trust agreement indicates that it would only apply if the trustee decided to invest in stock debentures or securities or similar investments traded outside of the a stock exchange or b stock exchange therefore the veto power is not a true veto power within the meaning of sec_675 that would allow the holder to control the trust investments it is more of a power to allow investments within another broad class of similar investments with the settlor’s approval if the trustee decided to for example invest in large company stocks traded on the c stock exchange or d stock exchange the decision to invest outside the a stock exchange or b stock exchange and which stock_or_securities to invest in once approval to invest in stock traded on another similar exchange was received would be up to the trustee to be exercised in its fiduciary capacity the investment power is still substantially within the control of the trustee also there is nothing specifically indicating that this veto power could be exercised in a nonfiduciary capacity in the terms of the trust circumstances surrounding the creation of the trust or its administration the fact that we conclude under issue that individual a should be treated as the grantor of the portion of trust for his grandchildren for purposes of the grantor_trust_rules does not mean that individual a is the settlor of trust under the terms of the trust agreement and applicable country y law and therefore is entitled to exercise the powers reserved for the settlor under the trust agreement tam-162267-05 taxpayers argue that individual a’s and the trust’s holdings in corp l were significant from the viewpoint of voting control within the meaning of sec_675 taxpayers assert that individual a directly and indirectly owned p percent of corp l however the relevant documents including the escrow agreement do not list individual a as owning p percent of the corp l stock directly and taxpayers have not provided any information showing how individual a owned p percent of the stock indirectly taxpayers also note that individual a was the chairman of the board_of corp j which was wholly owned by trust and which held m percent of the stock of corp l taxpayers point out that individual a was also delegated the daily management of corp j by a circular resolution signed by the corp j directors which included individual a and his lawyers taxpayers argue that this delegation included the power to vote the stock of corp l assuming that taxpayers can provide satisfactory evidence to demonstrate that individual a in fact owned p percent of the stock of corp l the purported ownership of k percent of the stock of corp l m percent held by trust through corp j and an additional p percent owned by individual a through various indirect ownership arrangements including other family trusts would not be significant from the viewpoint of voting control within the meaning of sec_675 under the facts presented the code and regulations do not provide specific guidance as to determining when the holdings of the grantor and the trust are significant from the viewpoint of voting control under sec_675 however case law prior to the code provides some guidance on this issue for example in 153_f2d_506 2d cir the court held that the grantor who retained the power to vote the shares of a corporation held by the trust and had certain other powers over the trust was not treated as the owner of the trust the trust held about percent of the stock of the corporation of which the grantor was the president in 8_tc_257 the court held that the grantor was not treated as the owner of the trust of which he was the trustee where the grantor was an officer and member of the board_of directors of the corporation and the grantor’s holdings and the trust’s holdings combined were not a majority interest however in 8_tc_213 the court held that the grantor was treated as the owner of the trust where the grantor retained the power to direct the trustee and the grantor held percent of a personal_holding_company in which a large part of the trust was invested taxpayers cite 12_tc_681 in support of the position that there is no prescribed yardstick by which voting control is to be measured taxpayers note that the tax_court in fruehauf stated that where shares are listed on a stock exchange and apparently widely scattered a single block as large as dollar_figure percent might constitute voting control of the corporation taxpayers have cited 1_tc_814 in support of their position that the purported combined ownership of k percent of corp l by trust and individual a should be treated as significant from the viewpoint of voting control tam-162267-05 under the facts presented in the rentschler case the grantor was the chairman of the board_of directors of the united aircraft co and the combined holdings of the grantor and his family and the trust amounted to a little over percent of the stock of the corporation the court held that the grantor should be treated as the owner of the trust income under sec_22 of the revenue act of and noted that under the facts of that case the grantor would not be indifferent to what was done with the united aircraft stock transferred to the trust we agree with taxpayers that sec_675 does not apply a strict mechanical or numerical test in determining whether the holdings of the grantor and the trust are significant from the viewpoint of voting control furthermore a less than majority interest in the stock_or_securities of a corporation may be significant from the viewpoint of voting control depending on the totality of the facts and circumstances presented however the rentschler case is distinguishable from the present situation in rentschler the court noted that although the stock did not represent a mathematically substantial portion of the stock of united aircraft the corporation was publicly traded on the new york stock exchange with approximately big_number stockholders who held on average shares per stockholder the grantor was also chairman of the board_of that corporation in addition the grantor in rentschler held very broad powers to direct the actions of the trustees including the power to make loans to the grantor with or without security the power to purchase property from the grantor and use the trust income to pay his support obligations the trust agreement also provided that the trustees would incur no liability for any actions taken or not taken pursuant to the grantor’s direction in the present situation the remaining j percent of the stock of corp l was closely held by other family members who could and did in the past act contrary to individual a’s wishes unlike the widely-held corporation with many small stockholders considered in rentschler the facts indicate that the j percent of the stock of corp l held by other family members and family trusts was not within individual a’s control therefore assuming that it is established that individual a and trust combined held k percent of corp l individual a and the trust may have had a veto power over certain significant corporate actions but this did not amount to having voting control of corp l within the meaning of sec_675 although individual a was the chairman of the board_of corp j which held m percent of the corp l stock there is no indication that he held a similar position in corp l after being removed as chairman of the board in year which is the relevant corporation to be considered for purposes of sec_675 taxpayers assert that as part of individual a’s daily management powers he could vote the stock of corp l held by corp j however any such voting power held by individual a was subject_to the ultimate control of the trustee of fund b which owned percent of the stock of corp j as owner of percent of the stock of corp j the trustee of the fund b had the power to remove individual a as the chairman of the board_of corp j and revoke any daily management powers that individual a held if it chose to do so as part of its fiduciary duties in managing the trust property accordingly we conclude that the purported k percent would not be significant from the viewpoint of voting control of tam-162267-05 corp l under these facts for the reasons set forth above we conclude that individual a was not treated as an owner of any portion of trust 1under sec_675 sec_677 provides that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the grantor's spouse held or accumulated for future distribution to the grantor or the grantor's spouse or applied to the payment of premiums on policies of insurance on the life of the grantor or the grantor's spouse except policies of insurance irrevocably payable for a purpose specified in sec_170 relating to definition of charitable_contributions sec_677 shall not apply to a power the exercise of which can only affect the beneficial_enjoyment of the income for a period commencing after the occurrence of an event such that the grantor would not be treated as the owner under sec_673 if the power were a reversionary_interest but the grantor may be treated as the owner after the occurrence of the event unless the power is relinquished general treated as the owner of a portion of a_trust whose income is or in the discretion of the grantor or a nonadverse_party or both may be applied in discharge of a legal_obligation of the grantor or his spouse in the case of property transferred in trust by the grantor after date sec_1_677_a_-1 provides that under sec_677 a grantor is in taxpayers argue that because the trustee on date agreed to pay the remaining balance of the loan that individual a owed to corp h date agreement individual a should be treated as the owner of the portion of trust that benefited his grandchildren under sec_677 taxpayers argue that the agreement to pay individual a’s loan demonstrates that the trustee a nonadverse_party had the discretion to pay individual a’s legal obligations and thereby benefit individual a within the meaning of sec_677 the trust agreement has no provisions permitting the trustee to pay individual a’s legal obligations individual a is not named as one of the beneficiaries of the trust therefore absent specific provisions in the trust agreement or the applicable country y law authorizing it the trustee as a fiduciary would not generally have the authority to pay individual a’s legal obligations furthermore the date agreement to pay the corp h loan references the fact that the trustee was to pay certain amounts related to the purchase of the assets used to settle the trust the loan from corp h related to individual a’s cash payment for certain of the assets that were transferred to the trust thus the trustee’s agreement to pay this loan amount is in connection with the initial settlement of the trust and does not indicate that the trustee had authority to pay individual a’s legal obligations based on the loan terms set forth in the schedule to the date agreement and the relatively small amount of this loan in relation to the size of the trust this loan would have been paid off prior to the years in issue before therefore individual a was not an owner of any portion of trust under sec_677 tam-162267-05 c was there a valid distribution to trust or the beneficiaries of trust in year taxpayers argue that the beneficiaries of trust were in constructive receipt of the advancement amounts because of the withdrawal crummey powers granted to the beneficiaries of trust prior to the end of year taxpayers also argue that the amounts advanced pursuant to the advancement agreement and related documents to trust should be treated as a distribution to the beneficiaries of trust based on application of the economic_benefit_doctrine which applies to cash_basis taxpayers taxpayers argue that under applicable local law following the advancement by fund b to trust the advanced amounts were no longer subject_to the claims of the creditors of fund b therefore the amounts advanced should be treated as properly paid or credited sec_661 provides that in the taxable_year there shall be allowed as a within the meaning of sec_661 to the beneficiaries of trust in year alternatively taxpayers argue that the amounts advanced should be treated as properly paid or credited to a separate trust trust which was a beneficiary of fund b in year deduction in computing taxable_income of an estate_or_trust any amounts properly paid or credited or required to be distributed for such taxable_year credited to a beneficiary has been explained as follows the standard to be applied to determine whether an amount has been properly the income must be so definitively allocated to the legatee as to be beyond recall 'credit' for practical purposes is the equivalent of 'payment ' therefore a mere entry on the books of the fiduciary will not serve unless made in such circumstances that it cannot be recalled if the fiduciary's account be stated inter partes that would probably be enough but the unilateral act of entering items in the account is not conclusive 65_f2d_371 2d cir cert_denied sub nom stearns v 290_us_670 emphasis added as a result the taxpayers take the position that the distribution to trust of half of the assets of fund b carried out all of the dni distributable_net_income and uni undistributed_net_income then held in fund b because the year distribution carried out all of the dni and any uni the distribution to trust in year did not create any u s tax_liability because there was no uni left in trust the distribution was only taxable to trust to the extent of the dni for the year taxable_year which was minimal tam-162267-05 the trustee of fund b and the trustee of trust signed an advancement agreement dated date which under article k of country y trust law transfers beneficial_ownership of half of the assets of fund b to trust including half of the beneficial_ownership of the corp l stock the trustee of fund b and the trustee of trust also signed a nominee agreement dated date which references the advancement of half of the stock of corp l to trust and provides that the trustee of fund b will be the registered owner of the corp l stock until the sale of the stock to corp k is closed and will hold the stock as the nominee of trust the nominee agreement provides that trust will have all the benefits_and_burdens_of_ownership of the corp l stock and the powers to exercise all of the rights of ownership of such stock the children of individual h who were the beneficiaries of trust were also granted the power in month b of year to withdraw within days their respective shares of the assets transferred to trust the schedule to the advancement agreement failed to include the rights and obligations in the escrow agreement which the corp l stock was subject_to until the schedule was amended in month a of year however the information submitted by taxpayers indicate that this was a clerical_error and that the trustees intended to include the rights and obligations in the escrow agreement when including beneficial_ownership in the corp l stock there is also no indication that corp k as the other party to the escrow agreement consented to the transfer however the escrow agreement provides that corp k’s consent to a transfer of rights and obligations in the escrow agreement could not be unreasonably withheld of the assets of fund b including percent of the stock held in corp l to trust in year the advancement agreement and the nominee agreement were binding agreements signed by both parties as opposed to a mere unilateral notation by the trustee of fund b on its accounts the agreements indicate that the trustee of trust had all the benefits_and_burdens_of_ownership of percent of the corp l stock as of date although the corp l stock was subject_to the escrow agreement there is no apparent substantive obstacle that would have prevented trust from acquiring rights and obligations in the escrow agreement once the beneficial_ownership of the stock was transferred to trust by the year agreements therefore fund b distributed percent of its assets to trust in year and is entitled to deduct the amounts advanced under sec_661 accordingly we conclude that the trustee of fund b properly credited percent d did fund b consist of substantially separate and independent shares within the meaning of sec_663 taxpayers maintain that trust did not consist of substantially separate and independent shares within the meaning of sec_663 tam-162267-05 taxpayers’ view is that fund b was a discretionary_trust under country y law such that it did not consist of separate shares in support of this position taxpayers cite the legal opinions provided by country y counsel dated date and date which conclude that based on its analysis of certain trust documents and country y law none of the grandchildren of individual a has a fixed beneficial_interest entitlement or share in the trust or the fund therefore the children of individual h and the children of individual i did not have percent per stirpital shares in fund b taxpayers argue that under the terms of trust the beneficiaries of fund b included the unborn grandchildren of three of individual a’s daughters because there was always the possibility of additional grandchildren being born prior to the termination of trust none of the existing grandchildren had a substantially separate and independent share of the trust therefore the children of individual h and the children of individual i did not have percent per stirpital shares in fund b because the children of individual a other than individual h and individual i might have children and thus create other per stirpital shares distributable_net_income dni in the application of sec_661 and sec_662 in the case of a single trust having more than one beneficiary substantially separate and independent shares of different beneficiaries in the trust shall be treated as separate trusts sec_663 provides that for the sole purpose of determining the amount of the sec_663 regulations cited below are applicable to year and year trust taxable years sec_1_663_c_-1 provides that if a single trust has more than one beneficiary and if different beneficiaries have substantially separate and independent shares their shares are treated as separate trusts for the sole purpose of determining the amount of distributable_net_income allocable to the respective beneficiaries under sec_661 and sec_662 application of this rule will be significant in for example situations in which income is accumulated for beneficiary a but a distribution is made to beneficiary b of both income and corpus in an amount exceeding the share of income that would be distributable to b had there been separate trusts in the absence of a separate_share_rule b would be taxed on income which is accumulated for a the division of distributable_net_income into separate shares will limit the tax_liability of b sec_663 does not affect the principles of applicable law in situations in which a single trust agreement creates not one but several separate trusts as opposed to separate shares in the same trust within the meaning of sec_663 sec_1 c provides that the separate_share_rule may be applicable even though separate and independent accounts are not maintained and are not required to be maintained for each share on the books of account of the trust and even though no physical segregation of assets is made or required tam-162267-05 sec_1_663_c_-1 provides that separate share treatment is not elective thus if a_trust is properly treated as having separate and independent shares such treatment must prevail in all taxable years of the trust unless an event occurs as a result of which the terms of the trust agreement and the requirements of proper administration require different treatment sec_1_663_c_-3 provides that the applicability of the separate_share_rule provided by sec_663 will generally depend upon whether distributions of the trust are to be made in substantially the same manner as if separate trusts had been created thus if an agreement directs a trustee to divide the testator's residuary_estate into separate shares which under applicable law do not constitute separate trusts for each of the testator's children and the trustee is given discretion with respect to each share to distribute or accumulate income or to distribute principal or accumulated income or to do both separate shares will exist under sec_663 in determining whether separate shares exist it is immaterial whether the principal and any accumulated income of each share is ultimately distributable to the beneficiary of such share to his descendants to his appointees under a general or special_power_of_appointment or to any other beneficiaries including a charitable_organization designated to receive his share of the trust and accumulated income upon termination of the beneficiary's interest in the share thus a separate share may exist if the agreement provides that upon the death of the beneficiary of the share the share will be added to the shares of the other beneficiaries of the trust sec_1_663_c_-3 provides that separate share treatment will not be applied to a_trust or portion of a_trust subject_to a power to- distribute apportion or accumulate income or distribute corpus to or for one or more beneficiaries within a group or class of beneficiaries unless payment of income accumulated income or corpus of a share of one beneficiary cannot affect the proportionate share of income accumulated income or corpus of any shares of the other beneficiaries or unless substantially proper adjustment must thereafter be made under the governing agreement so that substantially separate and independent shares exist sec_1 c provides that a share may be considered as separate even though more than one beneficiary has an interest in it for example two beneficiaries may have equal disproportionate or indeterminate interests in one share which is separate and independent from another share in which one or more beneficiaries have an interest likewise the same person may be a beneficiary of more than one separate share tam-162267-05 sec_1 d provides that separate share treatment may be given to a_trust or portion of a_trust otherwise qualifying under sec_1 if the trust or portion of a_trust is subject_to a power to pay out to a beneficiary of a share of such trust or portion an amount of corpus in excess of his proportionate share of the corpus of the trust if the possibility of exercise of the power is remote for example if the trust is subject_to a power to invade the entire corpus for the health education support or maintenance of a separate share treatment is applied if exercise of the power requires consideration of a's other income which is so substantial as to make the possibility of exercise of the power remote if instead it appears that a and b have separate shares in a_trust subject_to a power to invade the entire corpus for the comfort pleasure desire or happiness of a separate share treatment shall not be applied as indicated above trust was formed for the benefit of the grandchildren of individual a and individual c on a per stirpital basis under the trust agreement upon the termination of trust the grandchildren of individual a would receive approximately j percent of the assets and the grandchildren of individual c would receive approximately k percent of such assets article of the trust agreement provided that grandchildren means the children living at the termination of the trust of any now existing children of individual a or individual c respectively the trust agreement further provided that such grandchildren take equally per stirpes if none of individual a’s grandchildren survived the entire amount would go to individual c’s grandchildren and vice versa if neither set of grandchildren survived the entire amount would go to the grandchildren of individual b as noted above in the discussion of the grantor_trust issue the service disagrees with taxpayers’ and country y counsel’s interpretation of the trust agreement and article j and article k of the country y trust law any distribution from trust would have to have been in accordance with presumptive shares held by the beneficiaries which as indicated above consisted of a percent per stirpital share for the living children of individual h and a percent per stirpital share for the living children of individual i we disagree with taxpayers’ and country y counsel’s assertion that the presumptive shares created under the trust agreement could be disregarded or eliminated by the mechanism of an advancement to a successor trust with different terms and potentially different beneficiaries but could not be disregarded or eliminated in the case of an outright advancement to the trust beneficiaries in neither situation could the presumptive shares created under article of the trust agreement be disregarded or eliminated therefore trust was not as is in effect asserted by taxpayers a wholly discretionary_trust that would permit the trustee to make distributions without regard to the presumptive shares held by the beneficiaries furthermore the potential that an additional grandchild may be born after a_trust is established who would become a beneficiary of a per stirpital share of the trust upon birth does not prevent separate share treatment under sec_663 the birth of an tam-162267-05 additional grandchild to a child of individual a other than individual h or individual i who would be entitled to a per stirpital share of the trust would affect the number of substantially separate and independent shares of the trust when and if such additional grandchild were to be born the purpose of the separate_share_rule is to make sure a beneficiary is not taxed on income which relates to another beneficiary’s share of the trust this is achieved by computing the dni of the trust with respect to each separate share as though it were a separate trust dni of the trust must be computed for each taxable_year of a_trust in order to determine how the beneficiaries and the trust are taxed for each taxable_year sec_663 requires substantially separate and independent shares to apply separate share treatment not absolutely separate and independent sharesdollar_figure for example the regulations under sec_663 allow for disproportionate distributions so long as the possibility of such distributions is remote the regulations under sec_663 also provide that if a beneficiary dies prior to distribution of the trust assets amounts may go to other trust beneficiaries that is not necessarily to the decedent’s estate or appointees and the trust may still have separate shares accordingly determining whether a_trust has separate shares and what each beneficiary’s share consists of requires a year by year determination for example a_trust may provide that the trust assets are to be held for a b and c equally and if any one of them dies prior to termination of the trust the trust assets will be held for the survivors equally in year if a b and c are alive the trust would have substantially separate and independent shares under sec_663 in year if c dies the trust would have substantially separate and independent shares after c’s death the beneficiaries and the trust would be taxed accordingly in year and year dollar_figure article of the trust agreement states that the trust assets are to be distributed to the grandchildren of individual a upon termination of the trust grandchildren are defined as the children living at the termination of the trust of any now existing children of individual a it further provides that such grandchildren shall take equally per stirpes the trust agreement does not provide for current distributions of income or corpus thus any current_distribution of income or corpus would be governed by article j and article k of the country y trust law as noted above article j and article k permit a trustee to make certain advancements of income or principal from a_trust see lane zaritsky federal income_taxation of estates and trusts sec_4 note that current sec_1_663_c_-2 effective for taxable years of trusts beginning after date provides that a separate share comes into existence upon the earliest moment that a fiduciary may reasonably determine based upon the known facts that a separate economic_interest exists tam-162267-05 provided that the interests of the all of the beneficiaries are protected as set forth therein in addition individual a together with individual c had the delegated power to terminate trust and thereby cause a distribution which pursuant to the terms of the trust agreement would have had to have been per stirpes to any living grandchildren consequently any grandchildren born after such termination of the trust would not have received anything from the trust accordingly in year ignoring the share of trust for individual c’s grandchildren that is fund a which is not under our consideration under article of the trust agreement and the applicable country y trust law fund b consisted of separate per stirpital shares one percent per stirpital separate share for the living children of individual h and another percent per stirpital share for the living children of individual i under the trust agreement prior to the agreements whereby individual a’s other children who were likely to have children renounced their interests in fund b there was the possibility that additional separate shares may have arisen if individual a’s other children had living children it was also possible that the trust would have consisted of fewer separate shares if any of the living grandchildren had died however in determining the separate shares of the trust for purposes of sec_663 and therefore for purposes of determining the amount of dni in the application of sec_661 and sec_662 we must determine the substantially separate and independent shares based on the facts for each taxable_year at the end of year it was clearly established that fund b consisted of equal per stirpital shares one share for individual i’s u s living children and one share for individual h’s living childrendollar_figure first individual a’s other children aside from individual h and individual i did not have children second in a letter dated date from individual a to his daughter individual i he states h owever i have taken steps to insure that your children and the children of individual h will be the only beneficiaries of the fund b portion of trust and to receive distributions from fund b on a basis third in response to individual a’s proposals individual a’s other children who were expected to have children of their own waived any claim to the assets of fund b prior to the end of year by written_agreement finally the advancement agreement dated date states that an advancement will be made to trust following the sale to corp k of all remaining assets of fund b because fund b consisted of equal per stirpital shares for the respective benefit of individual h’s children and individual i’s children it consisted of substantially separate and independent shares under sec_663 when the distribution was made to trust for the year taxable_year trust which was intended to be a separate trust and had a different trustee from trust was established under country y law for the benefit of individual h’s children in year trust which was intended to be a separate trust and had a different trustee from trust was established under new york law for the benefit of individual i’s children in year tam-162267-05 accordingly because fund b consisted of substantially separate and independent shares the dni of the trust is computed separately for each separate share as though it were a separate trust the distribution of percent of the assets to trust for the benefit of individual h’s children in year under sec_661 carried out percent of the dni of fund b the other percent of the dni remained in fund b the uni of fund b under sec_665 is determined based on the percent of the dni retained by fund b the distribution in year to trust was an accumulation_distribution and based on the uni of the trust was taxable to trust under the throwback_rules of sec_665 through including any applicable_interest charge a copy of this technical_advice_memorandum is to be given to the taxpayers sec_6110 of the code provides that it may not be used or cited as precedent
